 
LOAN AGREEMENT
 
 
THIS AGREEMENT dated for reference the 24th day of November, 2009 and made,
 
BETWEEN:
 
PANGLOBAL BRANDS INC., a company incorporated under the laws of Delaware, having
an office at 2853 E. Pico Blvd, Los Angeles, CA 90023;
 
(the “Borrower”)
 
AND:
 
Providence Wealth Management Ltd, a company incorporated under the laws of the
British Virgin Islands, with an address c/o Mr. Karim Khoury, Chabrier &
Partners (Reed Smith), 3 rue du Mont-Blanc P.O. Box 1363 CH - 1211 Geneva 1
Switzerland;
 
(the “Lenders”)
 
WITNESSES THAT WHEREAS:
 
A.          The Borrower has applied to the Lender for a loan in the aggregate
principal amount of US$290,000 (the “Loan”) to be utilized by the Borrower for
the purposes described in Section 3.
 
B.           Lender have agreed to make the Loan available to Borrower provided
they are secured by assignment of the trademark “Scrapbook” of the Company; and
 
C.           The parties wish to provide for the terms and conditions upon which
the Loan will be made available to the Borrower.
 
THEREFORE in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Lender and the Borrower warrant and
represent to and covenant and agree with each other as set forth below.
 
1.
DEFINITIONS; INTERPRETATION

 
1.1                      For the purpose of this Agreement, the following words
and phrases will have meanings set forth below unless the parties or the context
otherwise require(s):
 
 
(a)
“Advance” means an advance or readvance on account of the Loan, as the context
requires;


 
 

--------------------------------------------------------------------------------

 

 
 
(b)
“Affiliate” has the meaning give to it in the Securities Act;

 
 
(c)
“Agreement” and “this Agreement” means this agreement and all schedules hereto
as the same may be amended, modified, replaced or restated from time to time;

 
 
(d)
“Borrower’s Indebtedness” means all present and future indebtedness and
liability, direct and indirect, of the Borrower to the Lender arising under and
pursuant to the Loan Documents (including, without limitation, at any point in
time the principal amount outstanding under the Loan, all unpaid accrued
interest thereon, liquidated damages, and all fees and costs and expenses then
payable in connection therewith);

 
 
(e)
“Business Day” means any day, other than a Saturday or a Sunday, on which
commercial banks in California are required to be open for business;

 
 
(f)
“Conditions Precedent” means the conditions precedent described in Article 8
hereof;

 
 
(g)
“Event of Default” means any of the events specified in Section 12, and
“Default” mean any of such events, whether or not any such requirement has been
satisfied;

 
 
(h)
“GAAP” means United States generally accepted accounting principles, as applied
on a consistent basis;

 
 
(i)
“Interest Payment Date” means 30 days after advance of the Loan and, if the Loan
is extended beyond the Maturity Date, each 30 days thereafter.

 
 
(j)
“Interest Rate” means nine percent (9 %) per annum calculated as herein
provided;

 
 
(k)
“Lien” means, with respect to any Person, any mortgage, lien, pledge,
hypothecation, charge(whether fixed or floating), security interest (including,
without limitation, any assignment, notice or security interest filed pursuant
to applicable federal, state or other laws) or other encumbrance, or any
interest or title of any vendor, lessor, or lender to or other secured party of
such Person under any conditional sale or other title retention agreement, upon
or with respect to any property, asset or undertaking of such Person, including
any agreement to create any of the foregoing, and whether arising under any
statute, law, contract or otherwise;

 
 
(l)
“Loan” means the loan facility of US$290,000 established by the Lender in favour
of the Borrower pursuant to this Agreement;

 
 
(m)
“Loan Documents” means this Agreement, the Priority Agreement and the Security
Documents;


 
2

--------------------------------------------------------------------------------

 

 
 
(n)
“material adverse effect” in respect of the Borrower means a material adverse
effect on:

 
 
(i)
the business, operations, affairs, financial condition, property, assets or
undertakings of the Borrower, or

 
 
(ii)
the validity, priority or enforceability of any Loan Document to which that
Borrower is a party or by which any of its property, assets and undertakings are
bound;

 
 
(o)
“material” means, in respect of the Borrower, material in relation to the
business, operations, affairs, financial condition, assets, properties, or
prospects of the Borrower;

 
 
(p)
“Maturity Date” has the meaning set out in Section 5 of this Agreement;

 
 
(q)
“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof;

 
 
(r)
“Priority Claim” means a claim of a Person  pursuant to a Lien which, in the
opinion of the Lender or its solicitors, acting reasonably, ranks or could rank
pari passu with or in priority to any Lien that the Lender may have pursuant to
the Security Documents;

 
 
(s)
“Prior Convertible Loan” means the loans from certain lenders represented by
Chelsea Capital Corporation for the principal amount of US$2,187,500;

 
 
(t)
“Prior Convertible Loan Lenders” means Chelsea Capital Corporation. and other
lenders represented by Chelsea Capital Corporation.;

 
 
(u)
“Prior Factor” means a Person in the business of factoring accounts receivable
who is approved by the Lender for the purpose of financing the Borrower’s
accounts receivable in whole or in part; such approval not to be unreasonably or
arbitrarily withheld;

 
 
(v)
“Prior Factor’s Loan” means the loan made by the Prior Factor to the Borrower
for the purposes of factoring the Borrower’s accounts receivables in whole or in
part;

 
 
(w)
“Prior Factor’s Lien” means the Lien in favour of the Prior Factor over the
Borrower’s accounts receivable which have been assigned to the Prior Factor for
the repayment of the Prior Factor’s Loan and interest;

 
 
(x)
“Prior Permitted Liens” means:

 
 
(i)
the Prior Factor’s Lien;


 
3

--------------------------------------------------------------------------------

 

 
 
(ii)
Liens in favour of the Prior Convertible Loan Lenders;

 
 
(iii)
any other Lien from time to time agreed to as such by the Lender in writing;

 
 
(iv)
Liens incidental to the conduct of Borrower’s business as the ownership of its
property; and

 
 
(v)
Liens granted to factors over specific accounts receivable which the said factor
is collecting on behalf of the Company.

 
 
(y)
“Securities Act” means the United States Securities Act of 1933, as amended or
replaced from time to time;

 
 
(z)
“Security Documents” means the security documents set out in Section 11 to this
Agreement and any other security document(s) from time to time taken by the
Lender from the Borrower or any other Person as security for the payment,
observance and performance of the Borrower’s Indebtedness in whole or in part;

 
 
(aa)
“Subsidiary” has the meaning give to it in the Securities Act;

 
 
(bb)
“Priority Agreement” means the agreement of the Prior Convertible Loan Lenders
to grant priority to the claim of the Lender to the trademark “Scrapbook” of the
Borrower;

 
 
(cc)
“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction; and

 
 
(dd)
“US$” means lawful currency of the United States.

 
2.
LOAN

 
2.1                      Subject to the terms and conditions of this Agreement,
the Lender hereby establishes and agrees to make the Loan available to the
Borrower.
 
3.
PURPOSE

 
3.1                      The Loan will be made available to the Borrower for its
payroll accounts and to pay other outstanding accounts.
 
4.
AVAILABILITY AND SUBORDINATION

 
4.1                      The Loan will be available by advance on the day of
execution of this Agreement.
 
4.2                      The Loan will be subordinated to a Prior Factor who is
arranged by the Borrower, so long as the borrowings of the Borrower from the
Prior Factor do not exceed 90% of the Borrower’s accounts receivable and
security granted to such Prior Factor are limited to an assignment of such
accounts receivable collected by the Prior Factor.

 
4

--------------------------------------------------------------------------------

 

 
4.3                      The Loan will be subordinated to the Prior Convertible
Loan, so long as the Prior Convertible Loan Lenders grant to the Lender priority
over security on the trademark “Scrapbook” of the Borrower pursuant to the
Priority Agreement.
 
5.
TERM

 
5.1                      Subject to the provisions of Section 7, the Borrower
will pay the Borrower’s Indebtedness to the Lender in full thirty (30) days
after advance, unless sooner prepaid or accelerated upon the occurrence and
during the continuance of an Event of Default (the “Maturity Date”), or unless
extended by the Lender for such period as is agreed in writing by the Lender.
 
6.
INTEREST

 
6.1                      The outstanding principal balance of the Loan will bear
interest at the Interest Rate.
 
6.2                      Interest at the Interest Rate will be calculated
monthly, not in advance, as well as before maturity, default, demand and
judgment.
 
6.3                      All overdue and unpaid interest and all fees, costs,
and other amounts payable by the Borrower hereunder or under any of the Loan
Documents will be added to the principal balance of the Loan and will bear
interest at the Interest Rate until paid in full.
 
6.4                      If Interest calculated under the laws of the State of
California is determined to be in excess of the maximum interest rate permitted
by law, the parties agree to reduce the Interest  payable to such rate of
interest as is 0.1% below the maximum permitted by California law and to reduce
Interest otherwise paid or payable to such adjusted rate.  Any excess amount of
Interest received by a Lender shall be first applied to any unpaid principal
balance owed by the Borrower, and if the then remaining excess amount is greater
than the previously unpaid principal balance, the Lender shall promptly refund
such excess amount to the Borrower.
 
7.
REPAYMENT

 
7.1                      On each Interest Payment Date, the Borrower will pay
the Lender all interest which has accrued on account of the outstanding balance
of the Lender’s Loan and then remains unpaid.
 
7.2                      On the Maturity Date the Borrower will pay to the
Lender the Borrower’s Indebtedness then outstanding in full, unless otherwise
agreed in writing by the Lender.
 
7.3                      The Borrower will be entitled to prepay the whole or
any portion of the Borrower’s Indebtedness at any time and from time to time,
without notice, bonus or penalty.
 
7.4                      All amounts payable by the Borrower under this
Agreement will be paid without set-off or counterclaim, and without any
deductions or withholdings whatsoever.

 
5

--------------------------------------------------------------------------------

 

 
7.5                      Subject to the provisions hereof, all payments received
by the Lender on account of the Borrower’s Indebtedness will be applied first in
payment of outstanding interest and secondly in reduction of the principal
balance of the Loan then outstanding.  If any payment is received at any time
while an Event of Default remains outstanding or after demand has been made for
the repayment of the Borrower’s Indebtedness, the Lender may appropriate such
payment to such part or parts of the Borrower’s Indebtedness as the Lender in
its sole discretion may determine and the Lender may from time to time revoke
and change any such appropriation.
 
7.6                      The Lender is hereby authorized to open and maintain
books of account and other books and records evidencing all advances under the
Loan, interest accruing thereon, fees, charges, and other amounts from time to
time charged to the Borrower under the Loan Documents; and amounts from time to
time owing, paid, or repaid by the Borrower under this Agreement.  All such
books, accounts, and records will constitute prima facie evidence of the amount
owing by the Borrower under the Loan Documents; but the failure to make any
entry or recording in such books, accounts, and records will not limit or
otherwise affect the obligations of the Borrower under the Loan Documents.
 
7.7                      Notwithstanding anything in this Agreement to the
contrary, any payment of principal of or interest on the Borrower’s Indebtedness
that is due on a date other than a Business Day will be made on the next
succeeding Business Day.  If the date for any payment on the Borrower’s
Indebtedness is extended to the next succeeding Business Day by reason of the
preceding sentence, the period of such extension will not be included in the
computation of the interest payable on such Business Day.
 
8.
CONDITIONS PRECEDENT

 
8.1                      The Lender’s obligation to make any Advance is subject
to the following conditions precedent having been met to the Lender’s sole
satisfaction or waived by the Lender in writing at the time of that Advance,
namely:
 
 
(a)
the Borrower’s representations and warranties contained herein and in the
Security Documents then in effect then being true and correct in all material
respects;

 
 
(b)
the Security Documents being registered against the Borrower in the state of
California;

 
 
(c)
there then being no outstanding Default or Event of Default; and

 
 
(d)
the Prior Convertible Loan Lenders have signed the Priority Agreement.

 
9.
REPRESENTATIONS AND WARRANTIES

 
9.1                      The Borrower represents and warrants as follows:
 
 
(a)
it is a corporation duly organized, validly existing and in good standing under
the laws of Delaware;


 
6

--------------------------------------------------------------------------------

 

 
 
(b)
it has the (corporate) power and capacity to carry on business as currently
conducted by it, own property or interests therein, borrow and lend money, grant
security, make, keep, observe and perform representations, warranties, covenants
and agreements and incur obligations and liabilities, all as contemplated
hereby;

 
 
(c)
except as disclosed to the Lender there is no action, suit, investigation or
proceeding outstanding or pending or, to the knowledge of the Borrower,
threatened against it or any of its property, assets or undertakings by or
before any court, arbitrator or administrative or governmental body which would
reasonably be expected to have a material adverse effect;

 
 
(d)
it has not agreed or consented to, nor has it agreed to cause or permit in the
future (upon the happening of a contingency or otherwise), any of its property,
whether now owned or hereafter acquired, to be subject to a Lien other than
Prior Permitted Liens; and

 
 
(e)
the execution and delivery by it of this Agreement and the Security Documents
and the performance by it of its obligations hereunder and thereunder, do not
and will not conflict with or result in a material breach of any of the terms,
conditions, or provisions of:

 
 
(i)
its organizational documents,

 
 
(ii)
any law, regulation, or decree applicable or binding on it or any of its
property, assets and undertaking, or

 
 
(iii)
any material agreement or instrument binding to which it or any of its property
assets or undertakings is a party or bound, the breach of which could reasonably
be expected to have a material adverse effect or result in, or require or permit
the imposition of any Lien in or with respect to the property, assets and
undertakings now owned or hereafter acquired by it.

 
10.
COVENANTS

 
10.1                      The Borrower will:
 
 
(a)
comply with all applicable laws, ordinances or governmental rules or regulations
to which it or any of its property, assets and undertaking are subject;

 
 
(b)
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of its
property, assets and undertakings or to the conduct of its businesses, in each
case to the extent necessary to ensure that non-compliance with such applicable
laws, ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect; and


 
7

--------------------------------------------------------------------------------

 

 
 
(c)
maintain and keep, or cause to be maintained and kept, its property, assets and
undertakings in good repair, working order and condition (other than ordinary
wear and tear), so that the business(es) carried on by it may be properly
conducted at all times, provided that this section will not prevent the Borrower
from discontinuing the operation and the maintenance of any of its property,
assets and undertakings if such discontinuance is desirable in the conduct of
its business and such the Borrower has concluded that such discontinuance could
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect.

 
10.2                      So long as this Agreement remains in effect, the
Borrower will not, without the prior written consent of the Lender, which
consent will not be unreasonably withheld:
 
 
(a)
incur any further indebtedness of either a direct or indirect nature to any
party other than the Lender, the Prior Factor and the Prior Convertible Loan
Lenders except in the normal course of business;

 
 
(b)
grant or allow any further Lien to be registered against it or exist on any of
its property, assets and undertaking, save and except for security in favour of
the Lender and Prior Permitted Liens;

 
 
(c)
make any advances or loan to, or any investment in, or provide any guarantees on
behalf of, any Person, other than the endorsement of checks in the ordinary
course;

 
 
(d)
become a party to any transaction whereby all or a substantial part of its
property assets and undertakings or of any of its subsidiaries would become the
property of any other Person, whether by way of reconstruction, reorganization,
amalgamation, merger, transfer, sale, lease or otherwise;

 
 
(e)
in any fiscal year of the Borrower or any of its subsidiaries, pay dividends on
any class or kind of its shares, repurchase or redeem any of its shares, or
reduce its capital in any way whatsoever.

 
10.3                      So long as this Agreement remains in effect, the
Borrower will provide the Lender with the following information:
 
 
(a)
within 90 days of each fiscal year end of the Borrower, consolidated and non
consolidated financial statements of the Borrower prepared by an independent
public accountant approved by the Lender (which approval shall not be
unreasonably withheld) on a review engagement basis, which statements must
include a balance sheet, an income statement, a statement of retained earnings,
and a statement of changes in financial position, and must be prepared in
accordance with GAAP applied on a basis consistent with the statements for the
previous fiscal year and be approved and signed by two directors of the
Borrower;

 
 
(b)
within 20 days of each calendar month end, management prepared monthly financial
statements and aged payables and receivables for the Borrower;


 
8

--------------------------------------------------------------------------------

 

 
 
(c)
within 20 days of each calendar month end, an aged list of the Borrower’s
accounts receivable; and

 
 
(d)
at the written request of the Lender, such other reports, certificates,
projections of income and cash flow or other matters affecting its business
affairs or financial condition as the Lender may reasonably request from time to
time.

 
11.
SECURITY

 
11.1                      As security for payment, observance and performance of
the Borrower’s Indebtedness, the Borrower agrees to execute and deliver an
assignment of the trademark “Scrapbook” and a priority agreement from the Prior
Convertible Loan Lenders (collectively, the “Security Documents”) in a form and
manner satisfactory to the Lender and the Lender’s attorneys.
 
11.2                      Each Security Document is given as additional,
concurrent and collateral security to the remainder of the Security Documents
and will not operate to merge, novate or discharge the Borrower’s Indebtedness
or any of the other Security Documents.  The execution and delivery of each
Security Document will not in any way suspend or affect the present or future
rights and remedies of the Lender in respect of the Borrower’s Indebtedness, or
the other Security Documents.  No action or judgment taken by the Lender in
respect of any of the Security Documents or with respect to the Borrower’s
Indebtedness will affect the liability of the Borrower hereunder and nothing but
the actual payment in full by the Borrower to the Lender of the Borrower’s
Indebtedness will discharge the Borrower or any of the Security Documents.
 
12.
EVENTS OF DEFAULT

 
12.1                      Notwithstanding and without prejudice to the demand
nature of the Loan, at the option of the Lender, the Borrower’s Indebtedness
will immediately become due and payable and this Agreement and the Security
Documents will become enforceable upon the happening of any one or more of the
following events:
 
 
(a)
if the Borrower:

 
 
(i)
fails to make any payment of principal, interest, or other money payable by it
hereunder or under any of the Security Documents when the same becomes due
hereunder or thereunder which failure continues unremediated for more than Five
(5) days, or

 
 
(ii)
fails to observe or perform any covenant contained in this Agreement or any of
the Security Documents and upon notice by the Lender, the Borrower fails to cure
the same within Thirty (30) days of the Borrower’s receipt of such notice;

 
 
(b)
if any representation or warranty given by or on behalf of the Borrower is
untrue in any material respect;


 
9

--------------------------------------------------------------------------------

 

 
 
(c)
if an order is made or a resolution is passed for the winding-up of the
Borrower, or if a petition is filed for the winding-up of the Borrower;

 
 
(d)
if the Borrower commits or threatens to commit any act of bankruptcy; becomes
insolvent; or makes an assignment or proposal under applicable federal, state or
other legislation in any jurisdiction, a general assignment in favour of its
creditors, or a bulk sale of its assets; or if a bankruptcy petition is filed or
presented against the Borrower;

 
 
(e)
if a receiver, receiver and manager, or receiver-manager, or any person with
like powers, is appointed for all or any of the property, assets and
undertakings of the Borrower;

 
 
(f)
if the Borrower permits any sum which has been admitted as due by it, or is not
disputed to be due by it, and which forms or is capable of being made a charge
upon any of its property, assets and undertakings in priority to any charge
created by any of the Security Documents, to remain unpaid for 30 days after
proceedings have been taken to enforce the same;

 
 
(g)
if the Borrower ceases to carry on any material aspect of its business;

 
 
(h)
if the Borrower makes default in payment of any of the Borrower’s Indebtedness
or liability to the Lender, whether secured by the Security Documents or not;

 
 
(i)
if the holder (other than the Lender) of any Lien against the property, assets
and undertakings of the Borrower, any subsidiary of the Borrower, does anything
to enforce or realize on such Lien, and if, in the reasonable opinion of the
Lender, such enforcement or realization would have a material adverse effect on
the security for the Borrower’s Indebtedness or on the Borrower’s ability to
repay the Borrower’s Indebtedness;

 
 
(j)
if, without the prior written consent of the Lender, the Borrower transfers its
property, assets or undertakings or any material part thereof to any other
Person;

 
 
(k)
if any execution, sequestration, extent, or any other process of any kind is
levied upon or enforced against any part of the property, assets or
undertakings  of the Borrower, any subsidiary of the Borrower and remains
unsatisfied for a period of Thirty (30) days as to personal property, unless
such process is disputed in good faith and, in the reasonable opinion of the
Lender, does not jeopardize or impair the security constituted by the Security
Documents in any material way;

 
 
(l)
if a distress or analogous process is levied upon the any of the property,
assets or undertakings of the Borrower, any subsidiary of the Borrower, or any
part thereof, unless the process is disputed in good faith and adequate security
is given to pay the amount claimed in full; and


 
10

--------------------------------------------------------------------------------

 

 
 
(m)
if, without the prior written consent of the Lender, the Borrower grants a Lien
against any of its property, assets or undertakings other than in favour of the
Lender or the holder of a Prior Permitted Lien.

 
13.
WAIVER

 
13.1                      The Lender may waive any breach by the Borrower of any
of the provisions contained in this Agreement or in the Security Documents or
any default by the Borrower in the observance or performance of any covenant or
condition required to be observed or performed by the Borrower under the terms
of this Agreement or any of the Security Documents; but any waiver by the Lender
of such breach or default, or any failure to take any action to enforce its
rights hereunder or under any of the Security Documents, will not extend to or
be taken in any manner whatsoever to affect any subsequent breach or default or
the rights resulting therefrom.
 
14.
REMEDIES UNDER THIS AGREEMENT AND THE SECURITY DOCUMENTS

 
14.1                      Any Event of Default by the Borrower under this
Agreement or under any of the Security Documents will constitute an Event of
Default under the remainder of the Security Documents.
 
14.2                      All rights and remedies stipulated for the Lender
hereunder or in any of the Security Documents will be deemed to be in addition
to and not restrictive of the right and remedies which the Lender might be
entitled to at law or in equity; and the Lender may realize on the Security
Documents or any part thereof in any manner and in such order as it may be
advised, and any such realization by any means will not bar realization of any
other security or any part or parts thereof, nor will any single or partial
exercise of any right or remedy preclude any other or further exercise thereof,
nor will any failure on the part of the Lender to exercise, or any delay in
exercising any rights under this Agreement or any of the Security Documents
operate as a waiver.
 
14.3                      The acceptance by the Lender of any further security
or of any payment of or on account of any of the Borrower’s Indebtedness after a
Default or of any payment on account of any past Default will not be construed
to be a waiver of any right in respect of any future default or of any past
default not completely cured thereby; and the Lender may, in its uncontrolled
discretion, exercise any and all rights, powers, remedies and recourses
available to it in accordance with this Agreement and the Security Documents
concurrently or individually without the necessity of any election.
 
15.
LAPSE AND CANCELLATION PERIODIC REVIEW

 
15.1                      If, in the opinion of the Lender, any material adverse
change in risk occurs or if the Borrower fails to comply with the conditions
herein, then the Lender’s obligations to continue to make Advances hereunder
may, at the option of the Lender, be withdrawn or cancelled.

 
11

--------------------------------------------------------------------------------

 

 
16.                      MISCELLANEOUS
 
16.1                      If for the purpose of obtaining or enforcing any
judgment on any matter under this Agreement in any court in any jurisdiction, it
becomes necessary to convert into any other currency (such other currency being
hereinafter called the “Judgment Currency”) an amount due in respect of the
Borrower’s Indebtedness, then the conversion shall be made at the option of the
Lender at the Rate of Exchange prevailing either on the Business Day before the
date of default or on the Business Day before the day on which the judgment is
given (the date as of which such conversion is made being hereinafter called the
“Currency Conversion Date”).  If there is a change between the Rate of Exchange
in effect on the Conversion Date (or any other date which shall be specified in
any judgment or judicial award) and the Rate of Exchange in effect on the date
of payment, then the Borrower covenants and agrees to pay such additional
amounts, if any, but in any event not a lesser amount, as may be necessary,
together with the amount paid in the Judgment Currency converted at the Rate of
Exchange in effect on the date of payment, to produce the amount in the currency
of the said amount due in respect of the Borrower’s Indebtedness which could
have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the Rate of Exchange in effect on the Currency
Conversion Date or such other date as specified in such judgment or judicial
award.  Any amount due under this clause shall be due as a separate and
independent debt and shall not be affected by judgment being obtained for
amounts otherwise due under or in respect of the Borrower’s Indebtedness.  For
the purposes of this clause, “Rate of Exchange” means, for any relevant date and
currency, the spot rate at which any large commercial bank, in accordance with
its normal practice, is able on the relevant date to purchase such currency with
the Judgment Currency and includes premiums and costs of exchange payable in
connection with such purchase.
 
16.2                      Each of the parties hereto will forthwith at all
times, and from time to time, at the Borrower’s sole cost and expense, do,
execute, acknowledge and deliver, or cause to be done, executed, acknowledged
and delivered, all such further acts, deeds, documents and assurances which, in
the opinion of a Lender, acting reasonably, are necessary or advisable for the
better accomplishing and effecting of the intent of this Agreement.
 
16.3                      The Borrower will pay all legal costs, registration
fees and other costs incurred by the Lender in investigating title, preparing
this Agreement and the Security Documents and in perfecting the security for the
Borrower’s Indebtedness
 
16.4                      None of the execution and delivery of the Security
Documents, the registration of the Security Documents and making of any Advance
will in any way merge or extinguish this Agreement or the terms and conditions
hereof, which will continue in full force and effect.
 
16.5                      In the event of any inconsistency or conflict between
any of the provisions of this Agreement and any of the provisions of the
Security Documents, the provisions of this Agreement will prevail; but the
omission from this Agreement of any covenant, agreement, term, or condition
contained in any of the Security Documents will not be considered to be an
inconsistency or a conflict.

 
12

--------------------------------------------------------------------------------

 

 
16.6                      Neither this Agreement nor any benefits hereunder may
be transferred, assigned or otherwise disposed of by the Borrower to any Person
without the prior written consent of the Lender.
 
16.7                      No amendment, waiver or modification of, or agreement
collateral to, this Agreement or any of the Security Documents will be
enforceable against the Lender unless it is by a formal instrument in writing
expressed to be a modification of this Agreement or the Security Documents, as
the case may be, and executed in the same fashion as this Agreement.
 
16.8                      All covenants and other agreements in this Agreement
contained by or on behalf of any of the parties hereto will bind and enure to
the benefit of the respective successors and assigns of the parties hereto
(including, without limitation, any transferee) whether so expressed or not;
provided, however, that the Borrower may not assign its rights or obligations
hereunder to any Person.
 
16.9                      Any notice required or permitted to be given under
this Agreement will be in writing and may be given by delivering, sending by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy, or sending by prepaid registered mail
posted in Canada or the United States, as the case may be, the notice to the
following address or number:
 
 
(a)
If to the Borrower:

 
PANGLOBAL BRANDS INC.
2853 E. Pico Blvd
Los Angeles, CA 90023 USA
 
Attention:         Charles Lesser
 
Facsimile No.:  (323) 266-6505
email: charles@panglobalbrand.com
 
with a copy to (which does not constitute notice):
 
CLARK WILSON LLP
800 – 885 West Georgia Street
Vancouver, BC  V6C 3H1
Canada
 
Attention:        Bernard Pinsky
 
Facsimile No.:  (604) 687-6314

 
13

--------------------------------------------------------------------------------

 

 
 
(b)
If to the Lender:

 
PROVIDENCE WEALTH MANAGEMENT LTD,
c/o Mr. Karim Khoury, Chabrier & Partners (Reed Smith),
3 rue du Mont-Blanc
P.O. Box 1363 CH - 1211
Geneva 1 Switzerland;
 
Attention: Charles Shaker
 
Fax Number: 1.647438.4464
Email: Charles@providence.bb
 
(or to such other address or number as any party may specify by notice in
writing to another party).
 
Any notice delivered or sent by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy on a business
day will be deemed conclusively to have been effectively given on the day the
notice was delivered, or the transmission was sent successfully to the number
set out above, as the case may be.  Any notice sent by prepaid registered mail
will be deemed conclusively to have been effectively given on the third business
day after posting; but if at the time of posting or between the time of posting
and the third business day thereafter there is a strike, lockout, or other
labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.
 
16.10                      The descriptive headings of the several sections of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.
 
16.11                      This Agreement will be construed and enforced in
accordance with, and the rights of the parties will be governed by the laws of
the State of California and applicable federal laws thereto.  The Lender and the
Borrower hereby attorn to the courts of competent jurisdiction located in the
County of Los Angeles, State of California in any proceedings hereunder.
 
16.12                      The Lender acknowledges that it has consulted with
and is represented by separate legal counsel.
 
16.13                      This Agreement may be executed simultaneously in two
or more counterparts, each of which will be deemed an original, and it will not
be necessary in making proof of this Agreement to produce or account for more
than one such counterpart.  This Agreement may be executed by delivery of
executed signature pages by fax or other form of electronic transmission and
such transmission will be effective for all purposes.
 
16.14                      This Agreement, the schedules attached hereto and the
Security Documents contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior arrangements and
understandings, both written and oral, expressed or implied, with respect
thereto.  Any preceding correspondence is expressly superseded and terminated by
this Agreement.

 
14

--------------------------------------------------------------------------------

 

 


 
16.15                      All covenants hereunder will be given independent
effect so that if a particular action or condition is prohibited by any one of
such covenants, the fact that it would be permitted by an exception to, or
otherwise be in compliance within the limitations of, another covenant will not
avoid the occurrence of a Default or Event of Default if such action is taken or
such condition exists.
 
16.16                      Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
16.17                      At such time as the Loan is repaid in full, Lender
shall promptly release and discharge the Security Documents to the Borrower (or
its designee), and release all security interests which are granted to Lender
pursuant hereto.  Under such circumstances, the Lender shall, upon the
Borrower’s request, promptly return to the Borrower all original copies of this
Agreement and the Security Agreement, and shall promptly execute such
termination statements and other documents as may be required by Borrower to
evidence the same.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized on
the 24th day of November, 2009.
 
PANGLOBAL BRANDS INC.
 
Per:           /s/ Charles Lesser
Authorized Signatory
 
PROVIDENCE WEALTH MANAGEMENT LTD
 
Per:           /s/ signed
Authorized Signatory
 
This is page 3 of an agreement entitled LOAN AGREEMENT dated for reference
November 24, 2009 made by PANGLOBAL BRANDS INC. in favour of Providence Wealth
Management Ltd  in connection with loan(s) aggregating US$290,000.00

 
15

--------------------------------------------------------------------------------

 
